EXHIBIT 10(a)

ASSET PURCHASE AGREEMENT
AND PLAN OF REORGANIZATION

                THIS ASSET PURCHASE AGREEMENT AND PLAN OF REORGANIZATION (this
"Agreement"), dated as of April 27, 2001, is made and entered into by and
between HYPERFEED TECHNOLOGIES CORPORATION, a Delaware corporation, or its
nominee ("Purchaser"), and MARKETSCREEN.COM, INC, a Delaware corporation,
("Seller") and Andrew Yasinsky, Neil Waldo and James Wilson (each individually a
“Principal” and collectively, the "Principals").

WITNESSETH:

                WHEREAS, Seller desires to sell certain of Seller's assets
relating to Seller’s business and operations as such business and operations are
currently operated (the "Business"), and Purchaser desires to purchase such
assets and assume certain of Seller's liabilities, in a form of transaction that
qualifies as a tax-free reorganization under Section 368 of the Internal Revenue
Code;

                WHEREAS, the Principals are Seller's sole stockholders.

                NOW, THEREFORE, in consideration of the mutual representations,
warranties and covenants herein contained, and on the terms and subject to the
conditions herein set forth, the parties hereto, intending to be legally bound,
hereby covenant and agree as follows:

ARTICLE I

Purchase and Sale

                Section 1.1             Sale and Purchase of Assets.  Subject to
and upon the terms and conditions contained herein, at the Closing (as
hereinafter defined); Seller shall sell, transfer, assign, convey and deliver to
Purchaser, and Purchaser shall purchase, accept and acquire from Seller,
substantially all of the assets of Seller, including but not limited to the
assets owned or used by Seller in the Business, except for the Excluded Assets
(as hereinafter defined), which assets shall be free and clear of all liens,
liabilities, security interests, claims, and encumbrances, except as otherwise
expressly provided herein.  All such assets to be acquired as provided herein
are sometimes collectively referred to as the "Purchased Assets". 
Notwithstanding anything herein to the contrary, the Purchased Assets shall
specifically exclude those assets of Seller set forth in Schedule 1.1 hereto
(collectively the "Excluded Assets").  Without limiting the generality of the
foregoing description of the Purchased Assets, the Purchased Assets shall
include without limitation the following:

                (a)           Inventory.  All inventory (whether raw material,
work-in-process or finished goods) of Seller, if any, used in connection with
the business of Seller (collectively, the “Inventory”);

                (b)           Equipment.  All the furniture, office equipment,
computer equipment, machinery, equipment, vehicles, and other items of personal
property owned by Seller including, without limitation, the items set forth on
Schedule 1.1(b) (collectively, the “Fixed Assets”);

                (c)           Intangibles and Intellectual Property.  All of the
right, title and interest Seller may possess in and to the following, whether
owned or licensed by Seller: any name used by Seller; the customer lists used by
Seller in connection with the business; the goodwill of Seller; all of Seller’s
trademarks, trade names, service marks, service names, internet domain names,
copyrights, patents, inventions, rights, trade secrets, engineering and other
drawings, computer software, technology, software source code and documentation,
technical information, engineering data, design and engineering specifications,
promotional literature; and all other intellectual property of Seller
(collectively, the “Intangible Assets”);

                (d)           Records.  Copies of all books, documents and
records of, or relating to any material necessary to the operation of, the
business of Seller (including all financial and business records, customer lists
and files, supplier records, insurance polices and any claims or credits
thereunder);

                (e)           Employee Records.  Copies of all personnel records
and payroll records for the current and last two calendar years for all
employees of Seller;

                (f)            Contract Rights.  All rights, privileges and
interest of Seller arising from any contract, agreement, purchase orders,
deposits and other contractual rights to the extent set forth on Schedule 1.1(f)
(the “Assigned Contracts”);

                (g)           Computer Software.  All computer applications and
operating programs which are used in the operation of the business  (including
third party packaged software products and custom programs developed and written
in house or by third party consultants);

                (h)           Licenses and Permits.  All right, title and
interest in any assignable licenses and permits relating to the Business;

                (i)            Supplies.  All materials and supplies (other than
inventory) and sundry items relating to the operation of the business and the
Purchased Assets;

                (j)            Prepaid Expenses.  All rights and privileges
arising from Seller’s prepaid expenses, prepayments and deposits;

                (k)           Securities.  All equity interests of Seller in any
other entity; and

                (l)            Accounts Receivable.  All accounts receivable,
notes receivable (and any security therefor) and all other receivables of any
other kind (collectively, the “Accounts Receivable”);

                Section 1.2             Closing.  The closing of the
transactions contemplated hereby (the "Closing") shall occur on the date hereof
(the "Closing Date") concurrently with the execution of this Agreement in the
offices of Wildman, Harrold, Allen & Dixon, 225 West Wacker Drive, Chicago,
Illinois 60606.

                Section 1.3             Purchase Price.  The aggregate
consideration (the "Purchase Price"), to be paid to Seller for the Purchased
Assets and the non-compete agreements described in Section 1.7 hereof shall
payable as follows:

                (a)           $100,000 will be payable at the Closing by
Purchaser’s company check or, at Purchaser’s option, by wire transfer to a U.S.
bank designated by Seller to Purchaser in writing at least two (2) business days
prior to the Closing; and

                (b)           450,000 shares of Purchaser’s common stock (the
“Shares”) shall be issued to Seller at the Closing subject to the provisions of
Section 1.6 below; and

                (c)           the Assumed Liabilities will be assumed and paid
by Purchaser as provided in Section 1.4 hereof.

                Section 1.4             Assumed Liabilities.

                (a)           Commencing from and after the Closing Date,
Purchaser shall assume and agree to pay, perform and discharge, promptly when
due all duties, liabilities and obligations under the Assigned Contracts arising
after the Closing (the "Assumed Liabilities").

                (b)           Purchaser does not assume or agree to pay, perform
or discharge any liability or obligation of Seller, whether known or unknown,
arising out of, incurred in connection with, or related to:  (i) liabilities or
obligations of Seller arising prior the Closing Date which are not specifically
included within the definition of "Assumed Liabilities" hereunder;
(ii) liabilities or obligations of Seller incurred on or after the Closing Date;
(iii) any product liability claims arising from defects in products manufactured
or sold by Seller; (iv) any pension or other benefit liability relating to
Seller's employees; or (v) any warranty claims relating to products sold by
Seller prior to Closing.

                Section 1.5             Allocation of Purchase Price. 
Intentionally Deleted.

                Section 1.6             Treatment of Shares.

                (a)           Restrictions on Transfer; Escrow of Shares. 
Seller hereby covenants that Seller shall not sell, assign, encumber,
hypothecate, pledge, convey in trust, gift, transfer by bequest, devise, or
otherwise transfer the Shares (including but not limited to transfers to
receivers, levying creditors, trustees or receivers in bankruptcy proceedings,
or general assignees for the benefit of creditors, whether voluntarily or by
operation of law, directly or indirectly) (in each instance, a “Transfer”) for
any reason for a period of twelve months from the Closing.  Thereafter, Seller
shall not Transfer 225,000 of the Shares for an additional twelve-month period. 
All Shares will be held in escrow pursuant to the Escrow Agreement attached
hereto as Exhibit A (the “Escrow Agreement”) until all of the restrictions
contained in this Section 1.6 have expired.  Notwithstanding the preceding,
Seller may transfer the Shares to the individuals and entities and in the
amounts set forth on Schedule 1.6 (the “Permitted Transferees”) upon dissolution
of Seller which is expected to occur within 90 days of Closing; provided (X) it
is expressly understood and acknowledged by Seller and each Permitted Transferee
that the conditions contained in this Section 1.6 shall continue to apply to the
Shares following the transfer to the Permitted Transferees and (Y) each
Permitted Transferee delivers to Purchaser an executed Investment Representation
Letter in the form attached hereto as Exhibit E at the Closing. During the
period that the Escrow Agreement is in effect, Seller (and, following the
above-mentioned transfers, the Permitted Transferees) shall have ownership
rights over the Shares, including voting rights, subject to the provisions of
this Section 1.6 and the Escrow Agreement.

                (b)           Post-Closing Adjustments.  For a period of two
years from the Closing, the Shares held in the above-mentioned escrow shall be
subject to the following post-closing adjustments and provisions:

   (i)            In the event that Purchaser has made any claim for indemnity
pursuant to Article V below, no Shares held in escrow pursuant to subsection (a)
above shall be released until such claim is resolved, provided that Seller shall
forfeit to Purchaser and Purchaser may withdraw a number of Shares equal to (A)
the amount of any adjustment determined  by mutual written consent of the
parties or upon the issuance of a final non-appealable order of a court in an
action to which Purchaser and Seller are parties divided by (B) the then current
value per share.

   (ii)           In the event that one or more of the Consulting Agreements (a)
is terminated by the consultant in such agreement for any reason other than for
Purchaser’s breach of such Consulting Agreement or (b) expires according to its
terms and is not renewed unless Purchaser is unwilling to renew such agreement
on substantially similar terms, then Seller shall forfeit to Purchaser 25,000
Shares for each such Consulting Agreement that is so terminated or expires
during the first year following Closing or 12,500 Shares for each such
Consulting Agreement that is so terminated or expires during the second year
following Closing; provided, however, no Shares shall be forfeited in relation
to a so terminated or expired Consulting Agreement if within one month of such
termination or expiration such Consulting Agreement is replaced with an
agreement on substantially similar terms with an individual of equal or greater
experience, education and qualifications as determined in Purchaser’s reasonable
discretion.

As used herein, the following agreements shall be the “Consulting Agreements”
and each such agreement shall be a “Consulting Agreement”:

     (A)          Agreement dated November 1, 2000 by and between Seller and
Sukhomund Maxim Victorovich;

     (B)           Agreement dated November 1, 2000 by and between Seller and
Panin Alexander Andreevich;

     (C)           Agreement dated November 1, 2000 by and between Seller and
Yanov Valery Vladimirocivh;

     (D)          Agreement dated November 1, 2000 by and between Seller and
Puzirev Andrey Yurievich;

     (E)           Agreement dated November 1, 2000 by and between Seller and
Manilo Denis Vasiljevich; and

     (F)           Agreement dated January 1, 2001 by and between Seller and
Raskin Alexey Batkovich.

 

 

   In relation to the above-mentioned Consulting Agreements, Purchaser hereby
covenants to provide the following support of the operations of the
above-mentioned consultants consistent with the standards previously met by
Seller:

     (I)            provide an adequate workplace;

     (II)           provide on-sight management, including such support for
recruiting as is reasonably necessary to maintain the operations represented by
the Consulting Agreements;

     (III)         provide adequate technical and non-technical equipment;

     (IV)         make timely payment of amounts due to such consultants; and

     (V)           take such reasonable steps as are necessary to comply with
Russian law applicable to the Consulting Agreements; provided, however,
Purchaser shall not be required to take steps which Purchaser reasonably
believes would make the operations represented by the Consulting Agreements an
undue or material economic burden to Purchaser.

Seller shall not be required to forfeit Shares pursuant to this subsection (ii)
to the extent any termination or expiration of a Consulting Agreement is related
to Purchaser’s failure to proved the above-mentioned support.  Seller
acknowledges that 150,000 of the Shares being paid to Seller under this
Agreement are in consideration of the assignment to Purchaser of the Consulting
Agreements and the expectation that these agreements will remain in effect in
the future.  It is the plain intent of the parties that Seller bear the risk of
loss of such Consulting Agreements except to the extent that such loss is caused
by the failure of Purchaser to provide the above-mentioned support referenced in
items (I) through (V) above.  To the extent that such loss is caused by the
failure of Purchaser to provide the above-mentioned support referenced in items
(I) through (V) above Seller shall not be required to forfeit Shares as provided
above.

   (iii)          In the event that one or more of the following Principals
breaches the terms of their respective Non-Compete Agreement, then Seller shall
forfeit to Purchaser Shares pursuant to the following schedule for each such
Non-Compete Agreement that is so breached:

     (A) Andrew Yasinsky Non-Compete Agreement- 180,000 Shares if the breach
occurs in the first year following Closing  or 90,000 Shares in the breach
occurs in the second year following Closing;

     (B) James Wilson Non-Compete Agreement- 60,000 Shares if the breach occurs
in the first year following Closing or 30,000 Shares if the breach occurs in the
second year following Closing; and

     (C) Neil Waldo Non-Compete Agreement- 60,000 Shares if the breach occurs in
the first year following Closing or 30,000 Shares if the breach occurs in the
second year following Closing.

   (iv)          Purchaser shall notify Seller and each of the Principals
promptly upon its determination to make a claim for a Share adjustment, stating
the reason for the adjustment and providing an opportunity to cure where
appropriate.

                (c)           Registration of Shares.  Subject to the
limitations on transferability and adjustment provisions set forth above,
Purchaser shall undertake to register the Shares pursuant to a statement of
registration rights substantially similar to the statement attached hereto as
Exhibit B (the “Statement of Registration Rights”).

                (d)           Legends.  Each certificate or instrument
representing the Shares shall be imprinted with legends in substantially the
following form:

THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE
REGISTERED HOLDER OR HIS PREDECESSOR IN INTEREST.  COPIES OF SUCH AGREEMENT MAY
BE OBTAINED BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE
TO THE SECRETARY OF THE COMPANY.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE BY THE
HOLDER PURSUANT TO THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE
REGISTERED HOLDER OR HIS PREDECESSOR IN INTEREST.  COPIES OF SUCH AGREEMENT MAY
BE OBTAINED BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE
TO THE SECRETARY OF THE COMPANY.

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
THE SECURITIES LAWS OF ANY STATE.  THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER SAID LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

Seller acknowledges and agrees that Seller shall be bound by the terms contained
in such legends.

                Section 1.7             Employee Relation Issues.

                (a)           At or prior to the Closing, Seller shall pay to
its employees all accrued wages, accrued sick leave, holiday and vacation pay
and the accrued bonuses and severance pay, if any, and reimburse them for all
business expenses which they incurred in the ordinary course of business,
arising prior to and through the Closing Date.  Purchaser hereby consents to
Seller's payment of the above amounts.

                (b)           On or prior to the Closing Date, Seller shall
notify all of its employees that certain assets of Seller are being sold to
Purchaser, that all employees will be terminated from the employment of Seller
on the Closing Date, and that any decisions by Purchaser regarding its hiring
procedures or the hiring of Seller's employers will be determined, and
communicated to such employees, by Purchaser.  Seller shall notify Purchaser
prior to such employee notification and shall afford Purchaser an opportunity to
be present at such notification.  Seller agrees to cooperate with Purchaser, as
Purchaser may reasonably request, in making determinations regarding the
employees of Seller and communicating with such employees.

                (c)           At the Closing, Seller and the Principals will
each execute a Non-Compete Agreement in the form attached hereto as Exhibit C
(the "Non-Compete Agreements"). At the Closing, the Principals will each execute
an Employment Agreement in the form attached hereto as Exhibit D (the
"Employment Agreements").

                Section 1.8             Closing Deliveries.  In order to
consummate the transactions contemplated hereby, the following documents shall
be executed and/or delivered at the Closing, as appropriate:

                (a)           Seller shall deliver to Purchaser each of the
following items executed by Seller and/or the Principals as appropriate:

                (i)            a Bill of Sale and Assignment in form and
substance acceptable to Purchaser;

                (ii)           the Non-Compete Agreements;

                (iii)          the Employment Agreements;

                (iv)          the Escrow Agreement;

                (v)           the Statement of Registration Rights

                (vi)          all documentation reasonably required by Purchaser
to effect the change by Seller of its corporate name to a new name bearing no
resemblance to its present name and not including in such new name the words
“Marketscreen” or “Marketscreen.com”;

                (vii)         all documentation reasonably required by Purchaser
to effect the transfer of any trademarks, service marks, domain names or other
intellectual property included in the Purchased Assets;

                (viii)        Investment Representation Letters from each of the
individuals set forth on Schedule 1.6 in the form attached hereto as Exhibit E.

                (ix)           a Certificate of Good Standing for Seller from
the Delaware Secretary of State and the California Secretary of State dated
within twenty (20) days of the Closing;

                (x)            a copy of Seller’s charter documents certified by
the Delaware Secretary of State and qualification documents certified by the
California Secretary of State dated within twenty (20) days of the Closing;

                (xi)           and a duly executed Secretary’s Certificate as to
Seller’s Bylaws, incumbent officers and directors and resolutions adopted by
Seller’s board of directors and shareholders authorizing the execution of this
Agreement, confirmation of the sale provided for herein and performance by
Seller of all its obligations hereunder;

                (xii)          an opinion of legal counsel for Seller in form an
substance acceptable to Purchaser;

                (xiii)         search results of the public records of the
California Secretary of State and the Recorder's Office of San Mateo County,
California confirming the absence of security interests, judgments, tax liens
and bankruptcy proceedings which affect or could affect the Purchased Assets;

                (xiv)        an officer’s certificate dated as of the Closing
confirming that the representations and warranties of Seller are true and
correct as of the Closing;

                (xv)         copies of all third party and governmental
consents, approvals and filings required in connection with the consummation of
the transactions hereunder, including, without limitation, all blue sky law
filings;

                (xvi)        a copy of the Bill of Sale executed by Lasdorf
Corporate Services, Inc. pursuant to which the Fixed Assets were transferred to
Seller;

                (xvii)       a copy of the fully-executed License Agreement
between Lasdorf Corporate Services, Inc. and Seller pursuant to which the
Intangible Assets were licensed exclusively to Seller.

From time-to-time after the Closing, at Purchaser’s request and without further
consideration from Buyer, Seller shall execute and deliver such other
instruments of conveyance and transfer and take such other action as Buyer
reasonably may require to convey, transfer to and vest in Buyer and to put Buyer
in possession of Purchased Assets with customary warranties of title.

At the Closing, and at all times thereafter as may be necessary, Seller shall
execute and deliver to Purchaser such other instruments as shall be reasonably
necessary or appropriate (i) to vest in Purchaser good and indefeasible title to
the Purchased Assets and (ii) to vest in Purchaser all rights of Seller under
the Assigned Contracts and to comply with the purposes and intent of this
Agreement.

                (b)           Purchaser shall deliver to Seller each of the
following items executed by Purchaser as appropriate:

                (i)            an Assumption of Liabilities and Assumed
Contracts Agreement in a form acceptable to Seller and Purchaser;

                (ii)           the Non-Compete Agreements;

                (iii)          the Employment Agreements

                (iv)          the Escrow Agreement;

                (v)           the Statement of Registration Rights; and

                (vi)          a copy of the resolutions of Purchaser’s Board of
Directors approving the Agreement and its related exhibits.

At the Closing, and at all times thereafter as may be necessary, Purchaser shall
execute and deliver to Seller such other instruments as shall be reasonably
necessary or appropriate to evidence the assumption by Purchaser of the Assumed
Liabilities, including without limitation those arising under the Assigned
Contracts, and to comply with the purposes and intent of this Agreement.

ARTICLE II

Purchaser's Representations and Warranties

                Purchaser represents and warrants that the following are true
and correct as of this date and will be true and correct through the Closing
Date as if made on that date:

                Section 2.1             Organization and Good Standing. 
Purchaser is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and validly qualified to transact
business in the State of Illinois, with all requisite power and authority to
carry on the business and in good standing in which it is engaged, to own the
properties it owns and to execute and deliver this Agreement and to consummate
the transactions contemplated hereby.

                Section 2.2             Authorization and Validity.  The
execution, delivery and performance of this Agreement and the other agreements
contemplated hereby by Purchaser, and the consummation of the transactions
contemplated hereby and thereby, have been duly authorized by Purchaser.  This
Agreement and each other agreement contemplated hereby have been or will be
prior to Closing duly executed and delivered by Purchaser and constitute or will
constitute as of the Closing, legal, valid and binding obligations of Purchaser,
enforceable against Purchaser in accordance with their respective terms, except
as may be limited by applicable bankruptcy, insolvency or similar laws affecting
creditors' rights generally or the availability of equitable remedies.

                Section 2.3             Violation.  Neither the execution and
performance of this Agreement or the other agreements contemplated hereby, nor
the consummation of the transactions contemplated hereby or thereby, will (a)
conflict with, or result in a breach of the terms, conditions and provisions of,
or constitute a default under, the Articles of Incorporation or Bylaws of
Purchaser or of any agreement, indenture or other instrument under which
Purchaser is bound, or (b) violate or conflict with any judgment, decree, order,
statute, rule or regulation of any court or any public, governmental or
regulatory agency or body having jurisdiction over Purchaser or the properties
or assets of Purchaser.

                Section 2.4             Finder's Fee.  Purchaser has not
incurred any obligation for any finder's, broker's or agent's fee in connection
with the transactions contemplated hereby for which Seller or any Principal may
be liable.

                Section 2.5             Tax Free Nature of the Transaction. 
Purchaser explicitly makes no representation or warranty in relation to the tax
effects of the transactions contemplated in this Agreement and specifically
makes no representation or warranty that the transactions contemplated in this
Agreement qualify as a tax-free reorganization under Section 368 of the Internal
Revenue Code.

ARTICLE III

Representations and Warranties of Seller

                Except as set forth on the Disclosure Schedules attached to this
Agreement, Seller and the Principals, and each of them, hereby jointly and
severally represent and warrant that the following are true and correct as of
this date and will be true and correct through the Closing Date as if made on
that date.  Whenever any representation or warranty is qualified “to Seller’s
knowledge,” that phrase shall mean to the actual knowledge of the Principals.

                Section 3.1             Organization and Good Standing.  Seller
is a corporation duly organized, validly existing and in good standing under the
laws of California, with all requisite power and authority to carry on the
business in which it is engaged and to own the properties it owns.  Seller is
duly qualified to do business in California and every other jurisdiction where
Seller is required by law to be qualified to transact business.  Except as set
forth in Schedule 3.1 hereto, Seller does not have any assets, employees or
offices in any state other than in San Mateo County, California.  Seller does
not own, directly or indirectly, any of the capital stock of any other
corporation or any equity, profit sharing, participation, or other interest in
any corporation, partnership, limited partnership, limited liability
partnership, limited liability company, joint venture or other entity.

                Section 3.2             Capitalization.  The authorized, issued
and outstanding capital stock of Seller, and the record and beneficial
shareholders of all issued and outstanding capital stock of Seller, is set forth
in Schedule 3.2 hereto.  The Principals own all such capital stock of Seller,
free and clear of all liens, liabilities, claims, encumbrances, equities, voting
agreements, voting trust agreements, and proxies.  Each outstanding share of
capital stock of Seller has been legally and validly issued and is fully paid
and nonassessable.  There exist no options, warrants, subscriptions or other
rights to purchase, or securities convertible into or exchangeable for, any of
the authorized or outstanding securities of Seller.  No shares of capital stock
of Seller are owned by Seller in treasury or otherwise or have been issued or
disposed of in violation of the preemptive rights of any of Seller's
shareholders.

                Section 3.3             Corporate Records.  Copies of Seller's
Articles of Incorporation and all amendments thereto, and its Bylaws of Seller
and all amendments thereto have been delivered to Purchaser and are full and
complete copies thereof.  Purchaser has been given full and complete access to
the minute books of Seller.

                Section 3.4             Authorization and Validity.  The
execution, delivery and performance of this Agreement and the other agreements
contemplated hereby by Seller and the Principals, and the consummation of the
transactions contemplated hereby and thereby, have been unanimously approved and
duly authorized by the Board of Directors of Seller and shareholders of Seller. 
This Agreement and each other agreement contemplated hereby have been or will be
duly executed and delivered by Seller and the Principals, as the case may be,
and constitute, or will constitute as of the Closing, legal, valid and binding
obligations of Seller and the Principals, enforceable against each of them in
accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency or similar laws affecting creditors' rights generally or
the availability of equitable remedies.

                Section 3.5             Financial Statements.  Attached hereto
as Schedule 3.5 are the following financial statements (collectively, the
"Financial Statements"):

                (i)            the unaudited balance sheets of Seller as of
December 31, 2000, and the related statements of income and cash flows (or the
equivalent) for the 12 month period then ended;

                (ii)           the unaudited balance sheet of Seller as of March
31, 2001, and the related statements of income and cash flows (or the
equivalent) for the 3 month period then ended; and

                (iii)          the unaudited balance sheet of Seller as of the
Closing (the "Latest Balance Sheet").

The Financial Statements are true, correct and complete and fairly present the
financial condition and results of operations of Seller as of the dates and for
the periods indicated and have been prepared on a consistent basis with prior
practices. Seller has no liability or obligation, whether absolute, contingent
or otherwise as of the respective dates of the Financial Statements required to
be recorded, reflected or disclosed thereon or therein which was not so
recorded, reflected or disclosed.  The accounts receivable shown on the Latest
Balance Sheet and all accounts receivable reflected on Seller's books and
records that have arisen subsequent to the date of the Latest Balance Sheet have
been collected or are owed in the amount shown on such Latest Balance Sheet or
such books and records (less the allowance in the aggregate for doubtful
accounts shown thereon or in such books and records) and, to Seller 's
knowledge, such accounts receivable are not subject to any offsets or defenses
(whether or not meritorious).

                Section 3.6             Liabilities and Obligations.  To
Seller’s knowledge, and except as provided in Schedule 3.6 The Financial
Statements reflect all liabilities and obligations of Seller, accrued,
contingent or otherwise (known or unknown and asserted or unasserted), arising
out of transactions effected or events occurring on or prior to the date hereof
and prior to the Closing.  All allowances and reserves shown in the Financial
Statements are appropriate, reasonable and sufficient to provide for expenses
and losses thereby contemplated.  Except as set forth in the Financial
Statements, Seller is not liable, upon or with respect to, or obligated in any
other way to provide funds in respect of or to guarantee or assume in any
manner, any debt, obligation or dividend of any person, corporation,
association, partnership, joint venture, trust or other entity.  Seller knows of
no basis for the assertion of any other claims or liabilities of any nature or
in any amount.

                Section 3.7             Employee Benefits. Seller does not
sponsor, maintain, or otherwise is a party to, or is in default under, or has
any accrued obligations under any pension, deferred compensation, bonus or other
incentive plan, severance plan, health, group insurance or other welfare plan,
employee benefit plan or other similar plan, agreement, policy or understanding.

                Section 3.8             Absence of Certain Changes.  Since the
date of the Financial Statements, Seller has not (a) suffered any material
adverse change in its financial condition, assets, liabilities or business; (b)
contracted for or paid any capital expenditure in excess of $10,000 or
contracted for or paid more than $50,000 for all capital expenditures to any
person, entity, and/or any affiliates of any such person or entity, (c) incurred
any indebtedness for borrowed money, issued or sold any debt securities or,
other than in the ordinary course of business consistent with prior practices,
discharged any liabilities or obligations, or agreed to do any of the foregoing;
(d) mortgaged, pledged or subjected to any lien, lease, security interest or
other charge or encumbrance any of Seller's properties or assets or agreed to do
any of the foregoing; (e) paid any amount on any indebtedness for borrowed money
prior to the due date, forgiven or canceled any material debts or claims or
released or waived any material rights or claims or agreed to do any of the
foregoing; (f) suffered any damage or destruction to or loss of any assets
(whether or not covered by insurance) that could or does materially and
adversely affect its business; (g) acquired or disposed of any assets or
incurred any liabilities or obligations or agreed to do any of the foregoing,
except in the ordinary course of business consistent with prior practice; (h)
written up or written down the carrying value of any of its assets; (i) changed
the costing system or depreciation methods of accounting for its assets or
otherwise changed any method of accounting or adopted any new method of
accounting or agreed to do any of the foregoing; (j) accelerated any item of
income or gain into the period prior to the Closing, or deferred any item of
expense or loss into the period after Closing, and such acceleration or deferral
is not made in the ordinary course of Seller's business consistent with Seller's
treatment of such items in prior periods; (k) lost or terminated employees,
consultants, agents, representatives, customers or suppliers that could or does
materially and adversely affect its business or assets; (l) increased or agreed
to increase the compensation of any consultant, agent, representative or
employee, except in the ordinary course of business consistent with prior
practices; (m) formed or acquired or disposed of any interest in any
corporation, partnership, joint venture or other entity; (n) redeemed, purchased
or otherwise acquired, or sold, granted or otherwise disposed of, directly or
indirectly, any of its capital stock or securities or any rights to acquire such
capital stock or securities, or agreed to change terms and conditions of any
such rights; or (o) entered into any employment, compensation, consulting or
collective bargaining agreement with any person or group, or modified or amended
the terms of any such existing agreement or agreed to do any of the foregoing.

                Section 3.9             Title; Leased Assets.

                (a)           Except for those liens related to any of the
Assumed Liabilities and as set forth in Schedule 3.9 hereto, Seller owns the
Purchased Assets, and its real and personal property leaseholds, free and clear
of all liens, liabilities, claims, and encumbrances.  The Purchased Assets are
the only ones necessary for the conduct of the Business other than those assets
to be acquired by Purchaser from Lasdorf Corporate Services, Inc. concurrently
with the Closing pursuant to a separate agreement.  Schedule 3.9 also contains a
listing of which Purchased Assets are leased.  Upon consummation of the
transactions contemplated hereby, Purchaser shall receive good, valid, and
marketable title to the Purchased Assets, and will be entitled to, subject to
the receipt of all appropriate consents, use as lessee all leased assets which
are material to the operation of the Business.

                (b)           Except as set forth on Schedule 3.9, all tangible
properties and assets material to the Business of Seller, other than those
assets to be acquired by Purchaser from Lasdorf Corporate Services, Inc.
concurrently with the Closing pursuant to a separate agreement, are reflected in
the Financial Statements and the notes thereto.  Seller owns or leases or
otherwise possesses a transferable right to use all Purchased Assets which are
material to the operation of the Business as conducted immediately before the
date of this Agreement.

                Section 3.10           Material Agreements.  Except as set forth
in Schedule 3.10 hereto, Seller has not entered into, nor are the Purchased
Assets or the Business bound by, whether or not in writing, any (i) partnership
or joint venture agreement; (ii) deed of trust or other security agreement;
(iii) guaranty or suretyship, indemnification or contribution agreement or
performance bond; (iv) employment, consulting or compensation agreement or
arrangement, including the election or retention in office of any director or
officer; (v) labor or collective bargaining agreement; (vi) debt instrument,
loan agreement or other obligation relating to indebtedness for borrowed money
or money lent to another; (vii) deed or other document evidencing an interest in
or contract to purchase or sell real property; (viii) agreement with dealers or
sales or commission agents, public relations or advertising agencies,
accountants or attorneys; (ix) lease of real or personal property, whether as
lessor, lessee, sublessor or sublessee; (x) powers of attorney; (xi) agreement
for the acquisition of services, supplies, equipment or other personal property
entered into other than in the ordinary course of business consistent with prior
practices and involving more than $10,000; (xii) contract containing
noncompetition covenants; (xiii) agreement relating to any matter or transaction
in which an interest is held by a person or entity which is an "affiliate" of
Seller or any Principal (as the term "affiliate" is defined in Rule 144(a)(i) of
the Securities and Exchange Commission promulgated under the Securities Act of
1933), or any "associate" of any such affiliate (as the term "associate" is
defined in Regulation 14A of the general rules and regulations under the
Securities Exchange Act of 1934); or (xiv) other agreement or commitment not
made in the ordinary course of business consistent with prior practices, that is
material to the Business or financial condition of Seller (all of the foregoing
are hereinafter collectively referred to as the "Material Agreements").  True,
correct and complete copies of the written Material Agreements, and true,
correct and complete written descriptions of the oral Material Agreements, have
heretofore been delivered to Purchaser.  There are no existing defaults, events
of default or events, occurrences or acts that, with the giving of notice or
lapse of time or both, would constitute defaults, and no penalties have been
incurred nor are amendments pending, with respect to the Material Agreements,
except as set forth in Schedule 3.10.  The Material Agreements are in full force
and effect and are valid and enforceable obligations of the parties thereto in
accordance with their terms, and no defenses, off-sets or counterclaims have
been asserted or may be made by any party thereto, nor has Seller waived any
rights thereunder, except as set forth in Schedule 3.10.  Seller is not a party
to, and none of the Purchased Assets are subject to or otherwise affected by,
any agreement or instrument, or any charter or other restriction, or any
judgment, order, writ, injunction, decree, rule or regulation, that could or
does materially and adversely affect the Purchased Assets or Business.

                Section 3.11           Insurance.  Intentionally Deleted.

                Section 3.12           Patents, Trademarks and Copyrights.

                (a)           Other than the intellectual property rights to be
acquired by Purchaser from Lasdorf Corporate Serivices, Inc. concurrently with
the Closing pursuant to a separate agreement, Seller owns all patents,
trademarks, copyrights, and other intellectual property rights if any, necessary
to conduct the Business, or possesses adequate licenses or other rights, if any,
therefor, without conflict with the rights of others.  Set forth in Schedule
3.12 hereto is a true and correct description of the following ("Proprietary
Rights"):

                (i)            All trademarks, trade names, service marks,
domain names, product labels, trade dress, and other trade designations,
including common-law rights, registrations and applications therefor, and all
patents, copyrights and applications currently owned, in whole or in part, by
Seller, and all licenses, royalties, assignments and other similar agreements
relating to the foregoing to which Seller is a party (including expiration dates
if applicable); and

                (ii)           All agreements relating to technology, know-how,
processes or web site development and hosting (including but not limited to all
agreements covering application software and/or operating system software) that
Seller is licensed or authorized to use by others, or which it licenses or
authorizes others to use.

                (b)           Except as set forth in Schedule 3.12, Seller has
the sole and exclusive right to use the Proprietary Rights identified in
Schedule 3.12 without infringing or violating the rights of any third parties. 
Except as set forth in Schedule 3.12, no consent of third parties will be
required for the use thereof by Purchaser upon consummation of the transactions
contemplated by this Agreement.  No claim has been asserted by any person to the
ownership of or right to use any Proprietary Right or challenging or questioning
the validity or effectiveness of any such license or agreement, and neither
Seller nor any Principal knows of any valid basis for any such claim.  Each of
the Proprietary Rights is valid and subsisting, has not been canceled, abandoned
or otherwise terminated and, if applicable, has been duly issued or filed.

                (c)           To the best of Seller's knowledge, no product,
activity or operation of Seller infringes upon or involves, or has resulted in
the infringement of, any Proprietary Right of any other person, corporation or
other entity.  No proceedings have been instituted, are pending or, to the best
knowledge of Seller and the Principals, are threatened which challenge the
rights of Seller with respect thereto.  Seller has not given and is not bound by
any agreement of indemnification for or regarding any Proprietary Right.

                Section 3.13           No Violation.  Neither the execution and
performance of this Agreement or the agreements contemplated hereby nor the
consummation of the transactions contemplated hereby or thereby will (a) result
in a violation or breach of the Articles of Incorporation or Bylaws of Seller or
any agreement or other instrument under which Seller is bound or to which any of
the Purchased Assets are subject, or result in the creation or imposition of any
lien, charge or encumbrance upon any of the Purchased Assets except as described
in Schedule 3.13 or (b) violate any applicable law or regulation or any judgment
or order of any court or governmental agency.

                Section 3.14           Taxes.

                (a)           Seller has filed or will file prior to the Closing
all income, excise, corporate, franchise, property, sales, payroll, withholding
and other tax returns and reports required to be filed by it as of the date
hereof by the United States of America or any state or any political subdivision
thereof and has paid or established adequate reserves for all taxes (including
penalties and interest) which have or may become due pursuant to such returns
and any assessments which have been received by it or otherwise.  All such tax
returns or reports fairly and accurately reflect the taxes of Seller for the
periods covered thereby.  Seller is not delinquent in the payment of any tax,
assessment or governmental charge, there is no tax deficiency or delinquency
asserted against Seller and there is no unpaid assessment, proposal for
additional taxes, deficiency or delinquency in the payment of any of the taxes
of Seller that could be asserted by any taxing authority, nor of any violation
of any federal, state, local or foreign tax law.  No Internal Revenue Service or
other tax audit of Seller is pending or, to Seller's actual knowledge,
threatened, and the results of any completed audits are properly reflected in
the Financial Statements.  No Internal Revenue Service or other tax audit of
Seller has occurred during the last five (5) years. Seller has not granted any
extension to any taxing authority of the limitation period during which any tax
liability may be asserted. Seller has not committed a violation of any federal,
state, local or foreign tax laws.  All monies required to be withheld by Seller
from employees or other payees, including amounts attributable to tips or
gratuities received by employees, or collected from customers or other payees
for income taxes, social security and unemployment insurance taxes and sales,
excise and use taxes, including but not limited to penalties and interest
thereon, have been collected or withheld and either paid to the respective
governmental agencies or set aside in accounts for such purpose. Seller has
furnished to Purchaser true and accurate copies the tax returns for the years
1998 through 2000.

                (b)           The liabilities (including deferred taxes) shown
in the Financial Statements and to be accrued on the books and records of Seller
through the Closing Date for taxes, interest and penalties are and will be
adequate accruals with respect to income from operations, including any
extraordinary items, of Seller for all periods commencing after January 1, 2001
and ending on the last day of the last accounting period ending prior to the
Closing Date, and have been and will be accrued in a manner consistent with the
practices utilized for accruing tax liabilities in the tax year ended December
31, 2000 and take or will take into account net operating losses, investment
credits and other carryovers for periods ended prior to January 1, 2001.

                Section 3.15           Consents.  Except as set forth in
Schedule 3.15 hereto, no authorization, consent, approval, permit or license of,
or filing with, any governmental or public body or authority, any lender or
lessor or any other person or entity is required (i) to authorize, or is
required in connection with, the execution, delivery and performance of this
Agreement or the agreements contemplated hereby on the part of Seller or the
Principals or (ii) in connection with the transfer of any Purchased Assets from
Seller to Purchaser, including but not limited to the assignment of the Assigned
Contracts.  Schedule 1.1(f) contains a complete and accurate list and
description of the Assigned Contracts.

                Section 3.16           Compliance with Laws and Agreements.

                (a)           Seller is not in violation of any term or
provision of any charter, bylaw, mortgage, indenture, contract, agreement,
instrument, judgment, decree, order, or to Seller’s knowledge, any law, statute,
rule, regulation or judicial or administrative decision applicable to, or which
could materially affect, Seller, the Purchased Assets or the Business.

                (b)           Neither Seller nor any Principal has (i) made any
payment to any person (an "Official") employed by or affiliated with any
customer, supplier, or governmental entity or agency charged with reviewing,
monitoring, or regulating any activities of Seller or any Principal, (ii) given
any personal property or real property to any Official, (iii) sold any personal
property or real property to any Official at less than fair market value, (iv)
made a political contribution to any governmental official in violation of
applicable law, or (v) otherwise taken any action in violation of any statute,
rule, or regulation prohibiting bribes, kickbacks, or other activities that seek
to wrongfully influence any Official.

                (c)           Except as set forth in Schedule 3.16(c) hereto, to
Seller’s knowledge, neither Seller nor any Principal has (i) committed any act,
(ii) violated any law, or (iii) been charged with violating any law that has
restricted or impaired, or could restrict or impair, the ability of Seller or
any Principal (or following the Closing, Purchaser) to conduct business.

                Section 3.17           Finder's Fee.  Seller and the Principals
have not incurred any obligation for any finder's, broker's or agent's fee in
connection with the transactions contemplated hereby for which Purchaser may be
liable or for which a claim could be asserted against the Purchased Assets.

                Section 3.18           Claims and Proceeding.  Schedule 3.18 is
a complete and accurate list and description of all claims, actions, suits,
proceedings and investigations currently pending or, to the best knowledge of
Seller, threatened against or affecting Seller, any Principal or the Business or
any of the properties, Purchased Assets, at law or in equity, or before or by
any court, municipal or other governmental department, commission, board, agency
or instrumentality.  Except as set forth in Schedule 3.18, none of such claims,
actions, suits, proceedings or investigations will result in any liability or
loss to Seller, the Purchased Assets or the Business which (individually or in
the aggregate) is material to Seller, the Purchased Assets, or the Business and
Seller has not been, and is not now, subject to any order, judgment, decree,
stipulation or consent of any court, governmental body or agency.  No inquiry,
action or proceeding has been asserted, instituted or, to the best knowledge of
Seller, threatened to restrain or prohibit the carrying out of the transactions
contemplated by this Agreement or to challenge the validity of such transactions
or any part thereof or seeking damages on account thereof.  To the best
knowledge of Seller, there is no basis for any claim or action which would, or
could reasonably be expected to (individually or in the aggregate), have a
material adverse effect on the Business or financial condition of Seller. 
Except as set forth in Schedule 3.18, no claim, complaint, suit, action,
proceeding or investigation is pending or, to Seller's actual knowledge,
threatened against any of the Principals or to any other person or entity having
an ownership interest in, or who was an officer, director, or agent of Seller,
which may result in any restraint, prohibition or the obtaining of damages or
any other relief.

                Section 3.19           Employees and Consultants.  Set forth in
Schedule 3.19 hereto is a complete and accurate list of all employees of Seller,
as of the date set forth on Schedule 3.19, together with their dates of hire
(for managers only), positions and their annual salaries and other
compensation.  Seller has not granted or become obligated to grant any increases
in the wages or salary of, or paid or become obligated to pay any bonus or made
or become obligated to make any similar payment to or grant any benefit to or on
behalf of, any officer, employee or agent.   Seller has no direct or indirect,
express or implied, obligation to pay severance or termination pay to any
officer or employee of Seller or to pay any amounts to any consultant, agent or
similar person or entity.  Seller and the Principals have no actual knowledge of
any facts which would indicate that any employee of Seller will not accept
employment with Purchaser on a basis no less favorable than that upon which such
employee is currently employed by Seller.

                Section 3.20           Other Employee Matters.  Set forth in
Schedule 3.20 hereto are the following:

                (i)            A description of the termination or severance pay
policy of Seller.

                (ii)           A complete and accurate list of all holiday and
vacation pay and other benefits accrued as of the date hereof, in respect of
employees of Seller.

                (iii)          A description of the workers compensation losses
in excess of $2,500.

Except as set forth in Schedule 3.20 hereto, no employment manual or written
employment policy and/or procedures have been provided to or for employees, and
no written or verbal employment, consultant or independent contractor agreement
exists to which Seller may be bound.  Seller has delivered to Purchaser accurate
and complete copies of all such employment agreements, consulting agreements,
confidentiality agreements and all other agreements, plans and other instruments
to which Seller is a party and under which its employees or consultants are
entitled to receive benefits of any nature.  To Seller's actual knowledge,
Seller is in compliance with all federal and state laws respecting employment
and employment practices, terms and conditions of employment and wages and hours
and is not engaged in, nor has it committed, any unfair labor practice as
defined in the National Labor Relations Act of 1947, as amended. There is no
unfair labor practice claim against Seller before the National Labor Relations
Board.

                Section 3.21           Overtime. Back Wages.  Vacation and
Minimum Wages.  No present or former employee of Seller has, or will as of the
Closing Date have, any claim against Seller (whether under federal, state or
local law, any employment agreement, or otherwise) on account of or for (a)
overtime pay, other than overtime pay for the then current payroll period, (b)
wages or salary for any period other than the current payroll period, (c)
vacation, time off or pay in lieu of vacation or time off, other than that
earned in respect of the current fiscal year or accrued on Seller's books and
records, or (d) any violation of any statute, ordinance or regulation relating
to minimum wages or maximum hours of work.  All amounts required to be withheld
by Seller from its employees have been properly withheld and will be timely
deposited and all contributions required to be paid by Seller in respect of its
employees have been paid in accordance with the applicable provisions of
federal, state and local laws regarding income tax withholding and social
security, workers compensation, unemployment compensation or similar taxes or
contributions.

                Section 3.22           Discrimination and Occupational Safety
and Health.  No person or party (including, but not limited to, governmental
agencies of any kind) has any claim, or basis for any action or proceeding,
against Seller arising out of any statute, ordinance or regulation relating to
discrimination in employment or employment practices or occupational safety and
health standards.  Seller has not received any notice from any federal, state or
local entity alleging a violation of occupational safety or health standards.

                Section 3.23           ADA.  Seller has not received notice from
any individual, entity or federal, state, local governmental agency or official
notifying it that Seller or any property or asset of Seller is in violation of,
or in noncompliance with, the Americans with Disabilities Act (the "ADA"). 
Seller has not received any notice of a claim or potential claim under the Civil
Rights Act of 1991 for any violation of the ADA.

                Section 3.24           Condition of Fixed Assets.  Except as set
forth in Schedule 3.24, all of the Fixed Assets owned or leased by Seller are in
good condition and repair, ordinary wear and tear excepted, and are fit for
their intended use in the ordinary course of business.

                Section 3.25           Books of Account and Records.  The books
of account of Seller have been kept accurately in the ordinary course of its
business, the transactions entered therein represent bona fide transactions and
the revenues, expenses, assets and liabilities of Seller have been properly
recorded in such books.  The Records are in good order, are complete, and have
been maintained in accordance with sound business practices.

                Section 3.26           Corporate Name.  Except as set forth on
Schedule 3.26, there are no actions, suits or proceedings pending, or to the
best knowledge of Seller threatened, against or affecting Seller which may
result in any impairment of the right of Seller to use its corporate name or the
right of Purchaser to use such name following the Closing.  To Seller's actual
knowledge, the use of such corporate name does not infringe the rights of any
third party nor is it confusingly similar with the corporate name of any third
party.  After the Closing Date, no person or business entity other than
Purchaser will be authorized, directly or indirectly, by Seller to use the name
"Marketscreen" or "Marketscreen.com", or any name confusingly similar thereto.

                Section 3.27           Investments in Competitors.  Except for
the ownership of non-controlling interests in securities of corporations the
shares of which are listed on generally recognized stock exchanges, none of the
Principals owns directly or indirectly any interest or has any investment in any
corporation, business or other person which is a competitor of, or which
otherwise directly does business with, Seller.

                Section 3.28           Contracts and Transactions with
Affiliates and Others.  Except as set forth on Schedule 3.28, no Principal,
director or officer of Seller, nor any person who is a spouse or descendant of
such Principal, director or officer, has any direct or indirect relationship
with any customer or supplier of, or other contracting party with, Seller. 
Except as set forth on Schedule 3.28 and except for salaries and benefits paid
in the ordinary course of Seller’s business, Seller has not paid any sum,
assumed any debt or distributed any assets to any Principal or any director or
officer of Seller, or any person who is a spouse or descendant of such
Principal, director or officer

                Section 3.29           Real Property.  Schedule 3.29 describes
all real estate owned or leased by Seller or otherwise occupied by Seller in the
Business (the "Real Property").  Except as set forth on Schedule 3.29, Seller's
use and operation of the Real Property and Purchaser's use of such premises in
the same manner as used by Seller are, and at the Closing Date will be, valid
and permitted uses of such premises which in no way violate any Laws (as
hereinafter defined) or any agreement, document or instrument respecting such
premises and do not constitute non-conforming use.  All uses of the Real
Property and all uses made thereby by Seller have been, and as of the Closing
Date will be, in compliance with all federal, state, county and local laws,
rules, orders, regulations and ordinances, including without limitation, all
applicable planning and zoning laws, rules, regulations and ordinances
(collectively, "Laws"), except for minor violations which do not and will not
have a material adverse effect on the operation of the Business.  Neither
Seller, a Principal, nor anyone on its or their behalf, has received any notices
of any violations of any Laws regarding the Real Property.

                Section 3.30           Business Relations with Suppliers. 
Except as set forth in Schedule 3.30 hereto, neither Seller nor any Principal
has received actual notice, that any supplier of Seller will, cease or refuse to
do business with Purchaser after the consummation of the transactions
contemplated hereby.  Except as set forth in Schedule 3.30, neither Seller nor
any Principal has received any actual notice of any disruption (including
delayed deliveries or allocations by suppliers or service providers) in the
availability of the materials, products, supplies or services used by Seller,
nor is Seller aware of any facts which could lead Seller to believe that the
Business (whether before or after the Closing) will be subject to any such
material disruption.  Seller is not aware of any condition (financial or
otherwise) affecting any of Seller's major suppliers that is likely to reduce
each such supplier's ability to do business with Purchaser in a similar manner
that each such supplier has done business with Seller during the period
preceding this Agreement.

                Section 3.31           Agents.  Seller has not designated or
appointed any person or other entity to act for it or on its behalf pursuant to
any power of attorney or any agency which is presently in effect.

                Section 3.32           Permits.  Set forth in Schedule 3.32
hereto is a list of all permits, licenses and approvals from federal, state,
county, local and foreign governmental and regulatory bodies (collectively,
"Permits") held, utilized or applied for by Seller, including, without
limitation, all state licenses required to be issued in those states in which
Seller does business, and the Permits are valid and in full force and effect. 
Except as set forth in Schedule 3.32, no other or additional licenses, permits
or approvals are required of or from any governmental authority or agency in
connection with the conduct of the Business which, if not obtained, could
materially and adversely affect the Business or the Purchased Assets.  Seller
and the Business have complied and are in compliance, in all material respects,
with the terms and conditions of the Permits and no violation of any of the
Permits or the laws or rules governing the issuance or continued validity
thereof has occurred.  Seller has not received any claim or notice, have no
knowledge indicating, that Seller or the Business is not in compliance with the
terms of any such Permits or with any of the requirements, standards and
procedures of the federal, state, county, local and foreign governmental
regulatory bodies which issued them.  To Seller’s knowledge, Seller is in
material compliance with all federal, state, county and local laws, ordinances,
codes, regulations, orders, requirements, standards and procedures which are
applicable to Seller, the Business or the Purchased Assets.

                Section 3.33           Proprietary Information.  Neither Seller,
nor any Principal (nor to the best knowledge of Seller, any employee of Seller)
has disclosed any confidential information purported to be transferred hereunder
(including, but not limited to, current or prospective customer lists, financial
statements, trade secrets, methods by which the business of Seller is or has
been conducted, and methods by which the customers or business of Seller are or
have been obtained) which does not exist in the public domain to any third party
except (i) in the ordinary course of business and then under appropriate
confidentiality covenants or agreements sufficient to protect and maintain the
confidentiality and proprietary nature of such information, (ii) to prospective
buyers of Seller's Business under appropriate confidentiality covenants or
agreements sufficient to protect and maintain the confidentiality and
proprietary nature of such information, and (iii) to Purchaser or its agents or
representatives.

                Section 3.34           Necessary Property.  The Purchased Assets
(including the Assigned Contracts) constitute all of the property, rights and
agreements now used, necessary or advisable for the conduct and operation of the
Business in the manner and to the extent presently conducted or currently
proposed to be conducted by Seller.  Each Assigned Contract is valid, binding,
and in full force and effect and has not been amended, rescinded, or modified,
will not be breached or violated as a result of its assignment to Purchaser
(except for the obtaining of the appropriate consents for the Assigned Contracts
which are listed on Schedule 3.15 as requiring consents) and will be fully
enforceable by Purchaser in accordance with its terms.  To the best of Seller's
and Principal's knowledge, no party to any of the Assigned Contracts is in
default or alleged to be in default thereunder and there exists no condition or
event which, after notice or lapse of time or both, would constitute a default
by any party and Seller is not aware of any cancellation, or threat to cancel or
not to renew or extend any of the Assigned Contracts by any party thereto.  A
list of all the Assigned Contracts is attached as Schedule l.l(f) and Seller has
furnished Purchaser complete and accurate copies of the Assigned Contracts. 
Except for the Assigned Contracts, Seller has no oral or written agreement,
contract or understanding with any person or entity

                Section 3.35           Environmental Matters.

                (a)           The following terms shall have the following
meanings:

                (i)            "Applicable Environmental Laws" means all
federal, state and local or municipal, statutory, regulatory and common law
requirements relating to the protection of human health and safety or the
environment, including, without limitation, the Comprehensive Environmental
Response Compensation and Liability Act (42 U.S.C. § 9601 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Clean Water Act,
(33 U.S.C. § 1251 et seq.), the Clean Air Act, (42 U.S.C. § 7401 et seq.), the
Toxic Substance Control Act (15 U.S.C. § 2601 et seq.), Federal Insecticide
Fungicide Rodenticide Act (7 U.S.C. § 136 et seq.), Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), and all applicable judicial,
administrative, and regulatory decrees, judgments, and orders.

                (ii)           "Hazardous Materials" means any chemical
substances, pollutants, contaminants, materials, industrial solid wastes or
other wastes, or combinations thereof, whether solid, liquid or gaseous in
nature which poses or may pose a hazard to the health or safety of persons or
the environment or the presence of which may require investigation or
remediation under any Applicable Environmental Laws, including, without
limitation, material which is or becomes defined as a "hazardous waste" or
"hazardous substance" under the Comprehensive Environmental Response
Compensation and Liability Act (42 U.S.C. § 9601 et seq.) and/or the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.) or which contains
gasoline, diesel fuel or other petroleum hydrocarbons, polychlorinated biphenyls
(PCBs), asbestos, urea formaldehyde foam insulation, or radon gas.

                (b)           To the best of Seller's and Principal's knowledge,
Seller is and has been in compliance with all Applicable Environmental Laws.

                (c)           To the best of Seller's and Principal's knowledge,
there has been no past or present spill, discharge, disposal or release of
Hazardous Materials onto or from the Real Property or other property occupied by
Seller, nor are any Hazardous Materials presently deposited, stored, or
otherwise located on, under, in or about the Real Property or such other
property (except in strict compliance with applicable laws), nor have any
Hazardous Materials migrated from the Real Property or such other property upon
or beneath other properties.

                (d)           Schedule 3.35(d) contains a list of all applicable
permits, licenses, approvals and/or registrations required to be issued to it
under Applicable Environmental Laws on account of any or all of its activities
and is in full compliance with the terms and conditions of each permit, license,
approval and registration.  No material change in the facts or circumstances
reported or assumed in the application for or granting of such permit, license,
approval or registration exists.  Each such permit, license, approval, or
registration is in full force and effect, and following consummation of the
transactions contemplated herein, will continue to be in full force and effect
without any consent or approval, or may be modified, transferred or replaced by
Purchaser in the ordinary course of business without any interruption of the
conduct of its business, assuming timely application therefor and reasonable
diligence in pursuit thereof by Purchaser.

                (e)           Seller has not received any notice or other
communication concerning any alleged violation of any Applicable Environmental
Law, whether or not corrected to the satisfaction of the appropriate authority,
or notice or other communication concerning alleged liability for any response
costs or remedial action in connection with: (i) the Real Property or any other
property occupied by Seller, or (ii) any activities of Seller, or for which
Seller is alleged to be liable under any Applicable Environmental Law. There
exists no writ, injunction, decree, order, judgment, or lien outstanding, nor
any lawsuit, claim, proceeding, citation, directive, summons or investigation,
pending or, to the Seller's actual knowledge, threatened, relating to: (i) the
occupancy, use, maintenance or operation of the Real Property or other property
occupied by Seller, or (ii) conduct of the Business or other operations by
Seller, or (iii) any alleged violation of Applicable Environmental Law by Seller
or (iv) the suspected presence of Hazardous Materials on the Real Property or
other property occupied by Seller (other than those stored or utilized by Seller
in the conduct of the Business which storage and usage has been and is in
conformity with applicable laws including but not limited to Applicable
Environmental Laws).

                (f)            No claim has been asserted, and Seller has no
actual knowledge of any unasserted claims arising out of violations of any
Applicable Environmental Laws or the handling, treatment, storage,
transportation, disposal (or the arranging therefor) or the discharge into the
environment of any Hazardous Materials, including, without limitation, claims
for penalties, natural resource damage, personal injury, property damage or
response or remedial costs.

                (g)           No underground storage tanks for petroleum or any
other substance, or underground piping or conduits associated with such tanks,
are or have previously been located on the Real Property or any other property
occupied by Seller.

                (h)           No Hazardous Materials, including without
limitation, asbestos-containing materials or PCB-containing materials, are
installed, contained in building material, contained in transformers or other
electrical equipment, or are otherwise present on the Real Property nor any
other property occupied by Seller (other than those stored or utilized on the
Real Property by Seller in the conduct of the Business which storage and usage
has been and is in conformity with Applicable Environmental Laws).

                (i)            Seller has not been refused insurance coverage,
nor has insurance coverage ever been canceled, as a result of the presence of
Hazardous Materials on the Real Property or other property occupied by Seller,
or violations of Applicable Environmental Laws, or due to other concerns
relating to matters affecting human health or the environment.

                (j)            There are no activities on the Real Property or
any other property occupied by Seller, or any type of material, including but
not limited to Hazardous Materials, on the Real Property or other property
occupied by Seller that would currently require deed recordation of such
activities by Seller.

                (k)           There are no active or inactive solid waste
management units or hazardous waste management units on the Real Property or any
other property occupied by Seller.

                (l)            There are no plans or documents, whether or not
government approved, including, but not limited to, contingency plans, closure
and post-closure plans or consent decrees or settlement agreements which impose
environmental obligations on Seller or against the Real Property.  There are no
requirements, whether by regulation, agreement or otherwise, imposing financial
obligations on Seller or on the Real Property with respect to environmental
conditions or activities which exist, have existed, are occurring or have
occurred on the Real Property or in connection with or resulting from the
conduct of the Business by Seller or other activities of Seller.

                (m)          Seller has provided Purchaser with all
environmental studies and reports in its possession or control by whomsoever
conducted, all environmental records of Seller, and all documents of Seller
concerning environmental conditions of the Real Property or other property
occupied by Seller, or which identify underground tanks, or otherwise relate to
actual or potential contamination of the soil or groundwater.

                (n)           No Hazardous Materials have been disposed of by
Seller on the Real Property or other property occupied by it or have been
transported to any off-site disposal area other than those identified in
Schedule 3.35(n) and, to the actual knowledge of Seller, none of those sites
have been designated or are being considered for designation as a site requiring
clean-up pursuant to any Environmental Law.

                Section 3.36           Investment Representations

                (a)           Seller acknowledges that it has been furnished
with such documents, materials and information as Seller deems necessary or
appropriate for evaluating an investment in Purchaser.  Seller confirms that it
has made such further investigation of Purchaser as was deemed appropriate to
evaluate the merits and risks of this investment. Seller acknowledges that it
has had the opportunity to ask questions, or, and receive answers from, the
directors and officers of Purchaser, and persons acting on Purchaser's behalf,
concerning the terms and conditions of the transfer of the Shares.

                (b)           Seller represents that it is acquiring the Shares
purchased hereunder for its own account with the present intention of holding
such securities for purposes of investment, and that it has no intention of
selling such securities in violation of the federal securities laws or any
applicable state securities laws.

                (c)           Seller is acquiring the Shares for its own account
for investment and not with a view to, or for sale in connection with, any
distribution thereof, nor with any present intention of distributing or selling
the same.

                (d)           Seller confirms that, except as set forth in this
Agreement, no representations or warranties have been made to Seller by
Purchaser or any of its officers or general partners, or any agent, employee or
affiliate of any of them, and that in entering into this transaction the Seller
is not relying upon information, other than that contained in this Agreement and
in the public filing of Purchaser with the Securities and Exchange, and the
results of the Seller's own independent investigation.

                (e)           Seller understands that the securities being sold
hereby have not been registered under the Securities Act, or applicable state
securities laws, and are being issued in reliance on exemptions for private
offerings contained in Section 4(2) of the Securities Act and the provisions of
Regulation D promulgated thereunder and in reliance on exemptions from the
registration requirements of certain state securities laws, on the basis that
the securities will be sold to a limited number of accredited investors. Seller
acknowledges that the Shares will be “Restricted Securities” as defined in Rule
144 under the Securities Act.  Because the Shares have not been registered under
the Securities Act or applicable state securities laws, the Shares may not be
re-offered or resold except through a valid and effective registration statement
pursuant to a valid exemption from the registration requirements under the
Securities Act and applicable state securities laws.

                (g)           Seller is fully aware of the restrictions on sale,
transferability and assignment of the Shares and that Seller must bear the
economic risk of the investment in Purchaser for an indefinite period of time.
Seller is aware that an investment in the shares cannot be readily liquidated if
Seller desires to do so, but rather may be required to be held for an extended
period of time.

                Section 3.37           Accuracy of Information Furnished.  To
Seller's best knowledge, all information furnished to Purchaser by Seller, as an
Exhibit or Schedule hereto, is true, correct and complete in all material
respects.  Such information states all material facts required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which such statements are made, true, correct and complete
in all material respects.  Seller has made due inquiry and investigation
concerning the matters to which representations and warranties of Seller under
this Agreement pertain and Seller is not unaware of any facts, events or
circumstances which have not been disclosed to Purchaser which are material to
the Purchased Assets, the Business or Seller.

ARTICLE IV

Cross Default

                Section 4.1             Any breach or default under any covenant
or any inaccuracy in any representation made by Seller’s Affiliate, Lasdorf
Corporate Services, Inc., in that certain Asset Purchase Agreement of even date
herewith among Purchaser, Lasdorf Corporate Services, Inc. and Andrew Yasinsky,
the sole shareholder of Lasdorf Corporate Services, Inc., including any exhibits
and schedules thereto or in any certificate, document or other instrument
delivered in connection with the transfer or other transactions contemplated by
this such agreement shall be deemed a breach and default under this Agreement by
Seller and each of the Principals.  In that event, Purchaser shall have the
right to any and all legal remedies available to it for a breach/violation of
both Asset Purchase Agreements

ARTICLE V

Indemnification

                Section 5.1             Seller's Indemnity.  Subject to the
terms and conditions of this Article V, Seller and the Principals, and each of
them hereby jointly and severally agree to indemnify, defend and hold Purchaser
and its shareholders, officers, directors, agents, attorneys and affiliates
(defined as Purchaser and any person or entity controlling, controlled by, or
under common control with, Purchaser) harmless from and against all losses,
claims, obligations, demands, assessments, penalties, liabilities, costs,
damages, reasonable attorneys' fees and expenses (collectively, "Damages"),
incurred by any or all of them or assessed against the Purchased Assets by
reason of or resulting from or based upon:

                (a)           The inaccuracy of any representation or breach or
default of or under any warranty, covenant or agreement made by Seller and/or
the Principals in this Agreement, including, the Exhibits and Schedules or in
any certificate, document or other instrument delivered in connection with the
transfer or other transactions contemplated by this Agreement including the
Non-Compete Agreements;

                (b)           Any product liability claims relating to products
sold and/or leased by Seller;

                (c)           Any general liability claims arising out of or
relating to occurrences of any nature relating to Seller's Business or the
conduct thereof, prior to the Closing, whether any such claims are asserted
prior to or after the Closing;

                (d)           Any obligation or liability under or related to
any Plan or the termination thereof;

                (e)           Any failure to comply with all applicable bulk
transfer laws;

                (f)            Any sales, use, or similar taxes in connection
with the purchase and sale transaction contemplated by this Agreement; or

                (g)           Any general liability claims arising out of or
relating to occurrences of any nature relating to Seller's conduct from and
after the Closing.

                Section 5.2             Purchaser's Indemnity.  Subject to the
terms and conditions of this Article V, Purchaser hereby agrees to indemnify,
defend and hold Seller and its shareholders, officers, directors, agents,
attorneys and affiliates (defined as Seller and any person or entity
controlling, controlled by, or under common control with, Seller), and
Principals harmless from and against all Damages asserted against or incurred by
any or all of them by reason of or resulting from or based on:

                (a)           The inaccuracy of any representation or breach or
default of or under any warranty, covenant or agreement made by Purchaser in
this Agreement, including Exhibits and Schedules, or in any certificate,
document, or other instrument delivered in connection herewith or with the
transfer or other transactions contemplated by this Agreement;

                (b)           The failure of Purchaser to pay, perform and
discharge when due any Assumed Liabilities;

                (c)           Any product liability claims relating to products
sold by Purchaser; or

                (d)           Any general liability claims arising out of or
relating to occurrences of any nature relating to the conduct of the Business
after the Closing.

                Section 5.3             Conditions of Indemnification.  The
respective obligations and liabilities of Seller and Purchaser (the
"indemnifying party") to the other (the "party to be indemnified") under
Sections 5.1 and 5.2 hereof with respect to claims resulting from the assertion
of liability by third parties shall be subject to the following terms and
conditions:

                (a)           Within 20 days (or such earlier time as might be
required to avoid prejudicing the indemnifying party's position) after receipt
of notice of commencement of any legal action evidenced by service of process or
other legal pleading, or with reasonable promptness after the assertion in
writing of any claim by a third party, the party to be indemnified shall give
the indemnifying party written notice thereof together with a copy of such
claim, process or other legal pleading, and the indemnifying party shall have
the right to undertake the defense thereof by representatives of its own
choosing (but subject to the approval of the indemnified party which approval
will not be unreasonably withheld or delayed) and at its own expense; provided,
however, that the party to be indemnified may participate in the defense with
counsel of its own choice and at its own expense and, provided further, that the
failure of the party to be indemnified to give timely notice shall not affect
the right to indemnification hereunder except to the extent (and then only to
the extent) the indemnifying party proves actual damages caused by such failure.

                (b)           In the event that the indemnifying party, by the
30th day after receipt of notice of any such claim (or, if earlier, by the 10th
day preceding the day on which an answer or other pleading must be served in
order to prevent judgment by default in favor of the person asserting such
claim), does not elect to defend against such claim, the party to be indemnified
will (upon further notice to the indemnifying party) have the right to undertake
the defense, compromise or settlement of such claim on behalf of and for the
account and risk of the indemnifying party and at the indemnifying party's
expense, subject to the right of the indemnifying party to assume the defense of
such claims in accordance with this Section 5.3(b) at any time prior to
settlement, compromise or final determination thereof.

                (c)           Anything in this Section 5.3 to the contrary
notwithstanding, the indemnifying party shall not settle any claim without the
consent of the party to be indemnified unless such settlement involves only the
payment of money and the claimant provides to the party to be indemnified a
release from all liability in respect of such claim.  If the settlement of the
claim involves more than the payment of money, the indemnifying party shall not
settle the claim without the prior consent of the party to be indemnified, which
consent shall not be unreasonably withheld.

                (d)           The party to be indemnified and the indemnifying
party will each cooperate with all reasonable requests of the other.

                Section 5.4             Remedies Not Exclusive.  The remedies
provided in this Article V shall not be exclusive of any other rights or
remedies available by one party against the other, either at law or in equity.

                Section 5.5             Actions to Minimize Losses. 
Notwithstanding any provision of this Article V to the contrary, any party to
this Agreement shall be entitled, without first complying with the provisions of
Sections 5.1, 5.2 or 5.3 hereof, to (c) pay to and/or compromise or settle with
the claimant any claim for which such party is entitled to indemnification under
Section 5.1 or 5.2 hereof, if delay in the resolution of such claim could
reasonably be expected to have an immediate and material adverse effect on such
party or on the conduct of the Business and (d) compromise and settle any
lawsuit, enforcement action or administrative proceeding for which
indemnification is provided to such party, or with respect to which such party
has the right to control the defense and investigation under Section 5.3 hereof,
if the pendency of such lawsuit, enforcement action or administrative proceeding
or delay in the resolution of the claim to which it relates could reasonably be
expected to have an immediate and material adverse effect on the conduct of the
Business; provided, however, such party shall, prior to exercising its rights
pursuant to this Section 5.6, give at least ten (10) days prior written notice
to the other party(ies) of the intent to exercise the rights granted hereunder,
the occurrence causing such intended exercise, the action requested of the other
party(ies) and the time within which such action by the other party(ies) must be
taken to avoid the exercise of rights pursuant to this Section 5.5.

                Section 5.6             Restrictions on Indemnification. 
Neither party shall have liability under this Article V arising from any breach
of warranty, misrepresentation or omission unless the aggregate amount of all
Damages finally determined to arise from such breaches, misrepresentations or
omissions exceeds Fifty Thousand Dollars ($50,000), and, in such event the
indemnifying party shall be required to pay the full amount of such Damages
including the first Fifty Thousand Dollars ($50,000) of such Damages.

ARTICLE VI

Miscellaneous

                Section 6.1             Amendment and Waiver.  No provision of
this Agreement may be amended, modified, supplemented or waived except by an
instrument in writing executed by all of the parties hereto or, in the case of
an asserted waiver, executed by the party against which enforcement of the
waiver is sought.

                Section 6.2             Assignment.  Neither this Agreement nor
any right created hereby shall be assignable by any party hereto, except by
Purchaser to an affiliate.

                Section 6.3             Notice.  Any notice or communication
must be in writing and given by depositing the same in the United States mail,
addressed to the party to be notified, postage prepaid and registered or
certified with return receipt requested, or by delivering the same in person or
by fax.  Such notice shall be deemed received on the date on which it is
hand-delivered or faxed (with confirmation received) or on the third business
day following the date on which it is so mailed.  For purposes of notice, the
addresses of the parties shall be:

If to Purchaser: HyperFeed Technologies, Inc.
300 South Wacker Drive
Suite 300
Chicago, IL 60606
Attn: John Juska
Fax: 312-913-2900     with a copy to: Craig M. White, Esq.
Wildman, Harrold, Allen & Dixon
225 West Wacker Drive,  Suite 3000
Chicago, IL 60606
Fax: 312-201-2555     If to Seller: Marketscreen, Inc.
c/o Andrew Yasinsky
512 Davey Glen Rd.
Belmont, CA 94002
Fax: (650)654-3354     with a copy to: David C. Longinotti
Hanson, Bridgett, Marcus, Vlahos & Rudy, LLP.
333 Market Street, Suite 2300
San Francisco, CA 94105
FAX:  (415)541-9366    

Any party may change its address for notice by written notice given to the other
parties in accordance with this Section 6.3.

                Section 6.4             Confidentiality.  Until the Closing, the
parties shall keep this Agreement and its terms confidential, but after the
Closing (i) any party may make such disclosures after the Closing as it
reasonably considers are required by law, but each party will notify the other
parties in advance of any such disclosure and (ii) the parties may disclose this
Agreement, but not its terms, in such manner as such party deems in the exercise
of good faith necessary or appropriate.  In the event that the transactions
contemplated by this Agreement are not consummated for any reason whatsoever,
the parties hereto agree not to disclose or use any confidential information
they may have concerning the affairs of the other parties, except for
information which is required by law to be disclosed.  Confidential information
includes, but is not limited to: customer lists and files, prices and costs,
business and financial records, valuations, surveys, reports, plans, proposals,
financial information, information relating to personnel contracts, stock
ownership, liabilities and litigation.  Should the transactions contemplated
hereby not be consummated, nothing contained in this section shall be construed
to prohibit a party hereto from operating a business in competition with the
other party.

                Section 6.5             Entire Agreement.  This Agreement and
the exhibits hereto supersede all prior agreements and understandings relating
to the subject matter hereof, except that the obligations of any party under any
agreement executed pursuant to this Agreement shall not be affected by this
Section.

                Section 6.6             Transactional Expenses.

                (a)           Except as otherwise provided in this Agreement,
Purchaser and Seller shall each bear their respective costs and expenses of the
transactions contemplated hereby, including without limitation, the fees and
expenses of their attorneys, accountants and other advisors. The prevailing
party in any arbitration or other legal proceeding hereunder or under any
agreement executed pursuant hereto will, however, be entitled to recover its
reasonable attorneys' fees and expenses.

                (b)           Seller shall pay out of the proceeds of the
purchase and sale transaction contemplated by this Agreement all sales, use, and
similar taxes, if any, in connection with such purchase and sale of the
Purchased Assets.

                Section 6.7             Severability.  If any provision of this
Agreement is held to be illegal, invalid or unenforceable under present or
future laws effective during the term hereof, such provision shall be fully
severable and this Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision never comprised a part hereof; and the
remaining provisions hereof shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom.  Furthermore, in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as part of this
Agreement, a provision as similar in its terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

                Section 6.8             Specific Performance.  Each party to
this Agreement acknowledges that a refusal by the other party to consummate the
transactions contemplated hereby will cause irrevocable harm to the non-refusing
party, for which there may be no adequate remedy at law and for which the
ascertainment of damages would be difficult.  Therefore, the non-refusing party
shall be entitled, in addition to, and without having to prove the inadequacy
of, other remedies at law, to specific performance of this Agreement, as well as
injunctive relief.

                Section 6.9             Survival of Representations.  Warranties
and Covenants. Except as otherwise set forth in this Section 6.9, all
representations and warranties of the parties hereunder shall survive for three
(3) years after the Closing Date; provided that there shall be no termination of
any such representation or warranty as to which a claim has been asserted prior
to the termination of such survival period.  All representations and warranties
of Seller set forth in Sections 3.4, 3.9 and 3.35 shall survive indefinitely. 
All representations and warranties of Seller set forth in Section 3.14 shall
survive the Closing and remain effective until one year after the expiration of
the applicable statute of limitations for claims that might be asserted for
matters related thereto.

                Section 6.10           Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the substantive laws of the State
of Illinois without reference or regard to the conflicts of law rules of said
state.  In the event a dispute arises under this Agreement, the parties agree
that the exclusive jurisdiction and venue for the resolution of any dispute
shall be state and Federal courts located in Cook County, Illinois.  Each party
irrevocably submits to the jurisdiction of the State of Illinois and waives any
objection, which it may have based upon improper venue or forum non conveniens
to the conduct of any proceeding in any such court.  Both parties waive personal
service of any process upon it and consents to service of process by mail.

                Section 6.11           Captions.  The captions in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
any of the terms or provisions hereof.

                Section 6.12           Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument.

                Section 6.13           Number and Gender.  Whenever the context
requires, references in this Agreement to the singular number shall include the
plural, the plural number shall include the singular and words denoting gender
shall include the masculine, feminine and neuter.

[SIGNATURE PAGES TO FOLLOW]

                IN WITNESS WHEREOF, the parties hereto, intending to be legally
bound, have executed this Agreement as of the date first above written.

 

  PURCHASER:           HyperFeed Technologies Corporation,   a Delaware
corporation           By:



--------------------------------------------------------------------------------

  Name:



--------------------------------------------------------------------------------

  Its:



--------------------------------------------------------------------------------

              SELLER:           Marketscreen.com, Inc.,     a Delaware
corporation     By:



--------------------------------------------------------------------------------

  Name:



--------------------------------------------------------------------------------

  Its:



--------------------------------------------------------------------------------

              PRINCIPALS:                

--------------------------------------------------------------------------------

  Name: Andrew Yasinsky              

--------------------------------------------------------------------------------

  Name: Neil Waldo              

--------------------------------------------------------------------------------

  Name: James Wilson

 